ON SUGGESTION OF ERROR.
What was attempted here was to back assess appellant's interest, it being the county's contention that appellant owned a one-eighth royalty interest which was subject to an ad valorem assessment, but which was not separately assessed for the two years in question. It is not disputed that the land itself was assessed by the *Page 27 
ordinary governmental subdivisions, and it is admitted that the mineral lease out of which this one-eigth interest grew, was assessed. Insasmuch as appellant's one-eighth interest was, according to appellee's contention, a part of the realty, it went with one or the other of the above-mentioned assessments as made, and therefore did not escape assessment, and not having escaped assessment it cannot be back assessed. This is the effect of our opinion in Stern v. Parker, 200 Miss. 27, 25 So.2d 787, and is sufficient to dispose of the suggestion of error, without further review of what was said in the original opinion in the instant case.
Suggestion of error overruled.